 



EXHIBIT 10.6

FORM OF INDEMNITY AGREEMENT

     This Indemnity Agreement (the “Agreement”) is effective as of ______by and
between Encore Acquisition Company, a Delaware corporation (the “Indemnitor”),
and ______(the “Indemnitee”).

RECITALS

     The Indemnitee is a director and/or officer of the Indemnitor and/or an
Affiliate Indemnitee (as hereinafter defined). The Indemnitor and the Indemnitee
recognize the increased risk of litigation and other claims being asserted
against directors and officers in today’s environment.

     The Indemnitor’s Second Amended and Restated Bylaws (the “Bylaws”) require
the Indemnitor to indemnify its directors and officers as currently provided
therein, and the Indemnitee has been serving and continues to serve as a
director and/or officer of the Indemnitor in part in reliance on such
provisions. The Bylaws permit the Indemnitor to purchase and maintain insurance
or to furnish similar protection or make other arrangements (any such insurance,
protection or arrangement, an “Indemnification Arrangement”) on behalf of the
Indemnitee against personal liability (including, but not limited to, providing
for Advanced Amounts (as hereinafter defined)) asserted against Indemnitee or
incurred by or on behalf of Indemnitee in such capacity as a director or officer
of the Indemnitor or as an Affiliate Indemnitee, or arising out of Indemnitee’s
status as such, whether or not the Indemnitor would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement or
under the General Corporation Law of the State of Delaware (the “DGCL”), as it
may then be in effect.

     In part to provide the Indemnitee with specific contractual assurance of
substantial protection against personal liability (regardless of, among other
things, any amendment to or revocation of the aforementioned provisions of the
Bylaws or any change in the composition of the Indemnitor’s Board of Directors
or control of the Indemnitor), the Indemnitor desires to enter into this
Agreement. DGCL Section 145(f) expressly recognizes that the indemnification
provisions of the DGCL are not exclusive of any other rights to which a person
seeking indemnification may be entitled under the Indemnitor’s Second Amended
and Restated Certificate of Incorporation (the “Certificate of Incorporation) or
Bylaws, or an agreement providing for indemnification, or a resolution of
stockholders or directors, or otherwise, and the Bylaws expressly recognize that
the indemnification provisions of the Bylaws shall not be deemed exclusive of,
and shall not affect, any other rights to which a person seeking indemnification
may be entitled under any agreement.

     In order to induce the Indemnitee to serve as a director and/or officer of
the Indemnitor and in consideration of the Indemnitee’s so serving, the
Indemnitor desires to hold harmless and indemnify the Indemnitee and to make
arrangements pursuant to which the Indemnitee may be advanced or reimbursed
expenses incurred by the Indemnitee in certain proceedings, in every case to the
fullest extent authorized or permitted by the DGCL, or any

 



--------------------------------------------------------------------------------



 



other applicable law, or by any amendment thereof or other statutory provisions
authorizing or permitting such indemnification that are adopted after the date
hereof (but, in the case of any such amendment, only to the extent that such
amendment permits the Indemnitor to provide broader indemnification rights than
the DGCL, or other applicable law, permitted the Indemnitor to provide prior to
such amendment).

     NOW THEREFORE, in consideration of the foregoing recitals and of the
Indemnitee’s continuing to serve the Indemnitor as a director and/or officer,
the parties agree as follows:

     1. Indemnification. To the fullest extent allowed by law, the Indemnitor
shall hold harmless and indemnify the Indemnitee and Indemnitee’s spouse, heirs,
executors and personal and legal representatives against any and all expenses,
liabilities and losses (including, without limitation, investigation expenses,
expert witnesses’ and attorneys’ fees and expenses, judgments, travel expenses,
penalties, fines, amounts paid or to be paid in settlement any interest,
assessments, or other charges imposed thereon and any federal, state, local or
foreign taxes imposed as a result of actual or deemed receipt of any payment
hereunder) actually incurred by the Indemnitee (net of any related insurance
proceeds or other amounts received by the Indemnitee or paid by or on behalf of
an Indemnitor on the Indemnitee’s behalf in compensation of such expenses,
liabilities or losses) in connection with any actual or threatened action, suit
or proceeding, whether civil, criminal, administrative or investigative or in
arbitration, to which the Indemnitee is a party or participant or is threatened
to be made a party or participant (a “Proceeding”), as a plaintiff, defendant,
respondent, witness or otherwise, based upon, arising from, relating to or by
reason of the fact that the Indemnitee: (a) is, was, shall be or shall have been
a director and/or officer of the Indemnitor; or (b) is or was serving, shall
serve, or shall have served at the request of the Indemnitor as a director,
officer, partner, trustee, fiduciary, employee or agent (“Affiliate Indemnitee”)
of another foreign or domestic corporation or non-profit corporation,
cooperative, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other incorporated or unincorporated enterprise (each,
a “Company Affiliate”); or arising from or relating to any action or omission to
act taken by the Indemnitee in any of the foregoing capacities; provided,
however, that, except as provided in Section 9(b) hereof, the Indemnitor shall
indemnify the Indemnitee in connection with a Proceeding initiated by the
Indemnitee only if such proceeding (or part thereof) was authorized by a
two-thirds vote of the Board of Directors of the Indemnitor.

     The Indemnitee shall be presumed to be entitled to such indemnification
under this Agreement upon submission of a written claim pursuant to Section 4
hereof. Thereafter, the Indemnitor shall have the burden of proof to overcome
the presumption that the Indemnitee is so entitled. Such presumption shall only
be overcome by a judgment or other final adjudication, after all appeals and all
time for appeals has expired (“Final Determination”), which is adverse to the
Indemnitee and which establishes (i) that Indemnitee’s acts were committed in
bad faith, or were the result of active and deliberate dishonesty, and were
material to the cause of action so adjudicated and (ii) that the Indemnitee in
fact personally gained a financial profit or other advantage to which Indemnitee
was not legally entitled. If the Indemnitee is not wholly successful in any
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Indemnitor
agrees to indemnify the Indemnitee to the maximum extent permitted by law
against all losses and expenses incurred by

2



--------------------------------------------------------------------------------



 



the Indemnitee in connection with each successfully resolved claim, issue or
matter. Neither the failure of the Indemnitor (including its Board of Directors,
its legal counsel or its stockholders) to have made a determination prior to the
commencement of such Proceeding that indemnification of the Indemnitee is proper
in the circumstances because such person has met the applicable standard of
conduct set forth in the DGCL, nor an actual determination by the Indemnitor
(including its Board of Directors, its legal counsel or its stockholders) that
the Indemnitee has not met the applicable standard of conduct, shall be a
defense to the action or create a presumption that the Indemnitee has not met
the applicable standard of conduct. The purchase, establishment or maintenance
of any Indemnification Arrangement shall not in any way diminish, restrict,
limit or adversely affect the rights and obligations of the Indemnitor or of the
Indemnitee under this Agreement, except as expressly provided herein, and the
execution and delivery of this Agreement by the Indemnitor and the Indemnitee
shall not in any way diminish, restrict, limit or adversely affect the
Indemnitee’s right to indemnification from the Indemnitor or any other party or
parties under any other Indemnification Arrangement, the Certificate of
Incorporation, the Bylaws or the DGCL.

     2. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Indemnitor or any affiliate of
the Indemnitor against the Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by applicable law under the circumstances. Any claim or cause of action
of the Indemnitor or its affiliates shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action the shorter period shall govern.

     3. Insurance. Subject only to the provisions of this Section 3, as long as
the Indemnitee shall continue to serve as a director and/or officer of the
Indemnitor (or shall continue at the request of the Indemnitor to serve as an
Affiliate Indemnitee) and, thereafter, as long as the Indemnitee shall be
subject to any possible Proceeding by reason of the fact that the Indemnitee was
a director and/or officer of the Indemnitor (or served in any of said other
capacities), the Indemnitor shall, unless no such policies are available in any
market, purchase and maintain in effect for the benefit of the Indemnitee one or
more valid, binding and enforceable policies (the “Insurance Policies”) of
directors’ and officers’ liability insurance (“D&O Insurance”) providing
adequate liability coverage for the Indemnitee’s acts as a director and/or
officer of the Indemnitor or as an Affiliate Indemnitee. The Indemnitor shall
promptly notify the Indemnitee of any lapse, amendment or failure to renew said
policy or policies or any provision thereof relating to the extent or nature of
coverage provided thereunder. In the event the Indemnitor does not purchase and
maintain in effect said policy or policies of D&O Insurance pursuant to the
provisions of this Section 3, the Indemnitor shall, in addition to and not in
limitation of the other rights granted the Indemnitee under this Agreement, hold
harmless and indemnify the Indemnitee to the fullest extent of coverage which
would otherwise have been provided for the benefit of the Indemnitee pursuant to
the Insurance Policies.

     4. Claims for Payments. The Indemnitee shall have the right to receive from
the Indemnitor on demand or, at his option, to have the Indemnitor pay promptly
on his behalf, in advance of the Final Determination of a Proceeding, all
amounts payable by the Indemnitor

3



--------------------------------------------------------------------------------



 



pursuant to the terms of this Agreement as corresponding amounts are expended or
incurred by the Indemnitee in connection with any Proceeding or otherwise (such
amounts so expended or incurred being referred to as “Advanced Amounts”). In
making any claim for payment by the Indemnitor of any amount, including any
Advanced Amount, pursuant to this Agreement, the Indemnitee shall submit to the
Indemnitor a written request for payment (a “Claim”) which includes a schedule
setting forth in reasonable detail the dollar amount expended (or incurred or
expected to be expended or incurred). Each item on such schedule shall be
supported by the bill, agreement or other documentation relating thereto, a copy
of which shall be appended to the schedule as an exhibit.

     Where the Indemnitee is requesting Advanced Amounts, the Indemnitee must
also provide an undertaking to repay such Advanced Amounts if a Final
Determination is made that the Indemnitee is not entitled to indemnification
hereunder. The Indemnitor will accept any such undertaking without reference to
the financial ability of the Indemnitee to make repayment.

     5. Section 16(b) Liability. The Indemnitor shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of the Indemnitor within the meaning of Section 16(b)
of the Securities Exchange Act of 1934, and amendments thereto, or similar
provisions of any state statutory law or common law.

     6. Nonexclusivity. The agreements and obligations of the Indemnitor
contained herein are not and will not be deemed exclusive of any other rights or
remedies to which Indemnitee may at any time be entitled under applicable law,
the Certificate of Incorporation, the Bylaws, any agreement, a vote of
stockholders or otherwise, but each such right or remedy hereunder will be
cumulative with all such other rights and remedies. No amendment, alteration or
termination of this Agreement or any provision hereof will limit or restrict any
right of Indemnitee hereunder in respect of any action Indemnitee has taken or
omitted to take prior to that amendment, alteration or termination. To the
extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification by agreement than would be afforded currently
under this Agreement, it is the intent and agreement of the parties hereto that
Indemnitee will enjoy by this Agreement the greater benefits that change
affords.

     7. Continuation of Indemnity. All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is a
director and/or officer of the Indemnitor (or is serving at the request of the
Indemnitor as an Affiliate Indemnitee) and shall continue thereafter so long as
the Indemnitee shall be subject to any possible Proceeding by reason of the fact
that the Indemnitee was a director or officer of the Indemnitor or served as
such an Affiliate Indemnitee.

     8. Successors; Binding Agreement. This Agreement shall be binding on, and
shall inure to the benefit of and be enforceable by, the Indemnitor’s successors
and assigns and by the Indemnitee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. The Indemnitor shall require any successor or assignee (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Indemnitor, by written
agreement in form

4



--------------------------------------------------------------------------------



 



and substance reasonably satisfactory to the Indemnitor and to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Indemnitor would be required to perform if no such
succession or assignment had taken place.

     9. Notification and Defense of Claim. Promptly after receipt by the
Indemnitee of notice of the commencement of any Proceeding, the Indemnitee
shall, if a claim in respect thereof is to be made against the Indemnitor under
this Agreement, notify the Indemnitor of the commencement thereof, but the
failure to so notify the Indemnitor will not relieve the Indemnitor from any
liability which it may have to the Indemnitee. With respect to any such
Proceeding:

     (i) The Indemnitor shall be entitled to participate therein at its own
expense;

     (ii) Except with the prior written consent of the Indemnitee, the
Indemnitor shall not be entitled to assume the defense of any Proceeding; and

     (iii) The Indemnitor shall not settle any Proceeding in any manner which
would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s prior written consent.

The Indemnitee shall not settle any Proceeding with respect to which the
Indemnitee has received indemnified amounts or Advanced Amounts without the
Indemnitor’s prior written consent, nor will the Indemnitee unreasonably
withhold consent to any proposed settlement.

     10. Enforcement. (a) The Indemnitor has entered into this Agreement and
assumed the obligations imposed on the Indemnitor hereby in order to induce the
Indemnitee to act as a director and/or officer of the Indemnitor or as an
Affiliate Indemnitee and acknowledges that the Indemnitee is relying upon this
Agreement in continuing in such capacity.

     (a) All expenses incurred by the Indemnitee in connection with the
preparation and submission of the Indemnitee’s request for indemnification
hereunder shall be borne by the Indemnitor. In the event the Indemnitee has
requested payment of any amount under this Agreement and has not received
payment thereof within thirty (30) days of such request, the Indemnitee may
bring any action to enforce rights or collect moneys due under this Agreement,
and, if the Indemnitee is successful in such action, the Indemnitor shall
reimburse the Indemnitee for all of the Indemnitee’s fees and expenses in
bringing and pursuing such action. If it is determined that the Indemnitee is
entitled to indemnification for part (but not all) of the indemnification so
requested, expenses incurred in seeking enforcement of such partial
indemnification shall be reasonably prorated among the claims, issues or matters
for which the Indemnitee is not so entitled. The Indemnitee shall be entitled to
the advancement of such amounts to the fullest extent contemplated by Section 4
hereof in connection with such Proceeding.

     11. Subrogation. If the Indemnitor makes or causes to be made any payment
hereunder, it will be subrogated to the extent of that payment to all the rights
of recovery of Indemnitee, who will execute all papers required and take all
action necessary to secure those

5



--------------------------------------------------------------------------------



 



rights, including execution of such documents as are necessary to enable the
Indemnitor to bring suit to enforce those rights.

     12. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality or enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any sections or
subsections of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby,
and (ii) to the fullest extent possible, the provisions of any section or
subsections of this Agreement containing any such provisions held to be invalid,
illegal or unenforceable shall be construed so as to give effect to the intent
of the parties that the Indemnitor provide protection to the Indemnitee to the
fullest extent enforceable.

     13. Modification; Waiver; Discharge.. No provisions of this Agreement may
be modified, waived or discharged unless such modification, waiver or discharge
is agreed to in writing signed by the Indemnitee and an officer of the
Indemnitor designated by the Board of Directors of the Indemnitor. No waiver by
either party at any time of any breach by the other party of, or of
noncompliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same time or at any prior or subsequent time.

     14. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws thereof.

     15. Jurisdiction. The Indemnitee may bring an action seeking resolution of
disputes or controversies arising under, or in any way related to, this
Agreement in the state or federal court jurisdiction in which the Indemnitee
resides or in which Indemnitee’s place of business is located and in any related
appellate courts, and the Indemnitor hereby consents to the jurisdiction of such
courts and to such venue.

     16. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given and
received:

     (a) if personally delivered or if delivered by facsimile, electronic
transmission or courier service, when actually received by the party to whom the
notice or other communication is sent; and

     (b) if delivered by mail, at the close of business on the third business
day following the day when such notice or communication was sent by United
States registered mail, return receipt requested, postage prepaid, to the
appropriate party at the address of that party set forth below:

         

  If to the Indemnitee:  

--------------------------------------------------------------------------------

 
       

     

--------------------------------------------------------------------------------

 
       

     

--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------



 



         

  If to the Indemnitor:   Encore Acquisition Company

      777 Main Street, Suite 1400

      Fort Worth, Texas 76102

      Attn: Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

     18. Effectiveness. This Agreement shall be effective as of the day and year
first above written.

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed effective as of the day and year first above written.

              ENCORE ACQUISITION COMPANY
 
            By:


--------------------------------------------------------------------------------

    Name:


--------------------------------------------------------------------------------

    Title:


--------------------------------------------------------------------------------

 
            INDEMNITEE
 
           

--------------------------------------------------------------------------------

    [NAME]

7